ALLOWANCE
Claims 1-2, 4-5, 8-12, 14-15, and 18-21 are allowed.

Priority
T This application has claimed the benefit as a CON of Application Number 15/940,515 (Now U.S. Pat. No. 10,853,402) filed on 03/29/2018, which claims benefit as a CON to PCT Application Number PCT/CN2016/108648 filed 12/06/2016, which claims benefit to Chinese Application Number CN201510903866.8 filed 12/08/2015. Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Amendments
Applicant’s amendments filed on 04/18/2022 have been fully considered by the examiner. Examiner withdraws the 35 U.S.C. § 112(b) rejection to claims 1, 11, and 20 for indefinite language.

Response to Arguments
Argument 1, Applicant argues that the prior art does not explicitly teach creating a sequence based on two different types of information, one being an average of the creation time of all media items. 
Responding to Argument 1, applicant's argument has been fully considered but is moot because the newly amended claims has placed independent claim 1 and its dependent claims 2, 4-5, 8-10, and 21, independent claim 11 and its dependent claims 12, 14-15, and 18-19, and independent claim 20, in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, specifically Fleischhauer et al. (US 2013/0125000 A1) and Ten Kate (US 2008/0205789 A1), do not expressly teach or render obvious the invention as recited in independent claims 1, 11, and 20.
The prior art of record teaches a media file processing method, comprising: 
obtaining multiple selected media files [Fleischhauer: Fig. 10, (1005), Paras. 158-159, user selecting multiple media files]; 
extracting a first content association information and a second content association information corresponding to each of the multiple selected media files [Fleischhauer: Figs. 10, 12, (1010), Paras. 161, 167-173, assigning/organizing media by angles (i.e. via metadata)], wherein the first content association information indicates a geographical shooting location of a media file [Ten Kate: Paras. 26-28, the system can cluster image based on name and facial recognition], and the second content association information comprises media file creation time information [Fleischhauer: Para. 129, 163, using create date information as metadata]; 
aggregating the multiple selected media files according to a similarity of the first content association information between the multiple selected media files to form multiple file sequences [Fleischhauer: Fig. 10, (1015, 1020), Paras. 163-164, generating and synchronizing a sequence (i.e. playback) for the media items based on the organization]; 
ordering the media files within each of the multiple file sequences according to the second content association information to generate ordered file sequences [Fleischhauer: Fig. 14, (1415-1420), Paras. 182-187, identifying and ordering the media items based on the metadata (i.e. time segments and angles)]; and 
generating an animation containing multiple animation segments in series, each animation segment corresponding to one of the ordered file sequences and based on content of the media files within the one of the ordered file sequences [Fleischhauer: Fig. 10, (1015, 1020), Paras. 163-164, generating and synchronizing a sequence (i.e. playback) for the media items based on the organization], and each animation segment preceded with a tag image characteristic of the first content association information of its media files [Fleischhauer: Fig. 3, Paras. 111-112, user including a title or other video effect to the sequence]. 

However, the prior art of record does not teach wherein the second content association information comprises media file creation time information; determining an average of the second content association information of the media files within each of the multiple file sequences; determining a sequence order of the multiple file sequences based on a descending or ascending order of the average of the second content association information of each of the multiple file sequences. 
In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of wherein the second content association information comprises media file creation time information; determining an average of the second content association information of the media files within each of the multiple file sequences; determining a sequence order of the multiple file sequences based on a descending or ascending order of the average of the second content association information of each of the multiple file sequences, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179